Citation Nr: 1426042	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a right foot injury. 

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of a right foot injury. 

3.  Entitlement to service connection for a disability manifested by right leg atrophy, to include as secondary to service-connected residuals of a right foot injury.

4.  Entitlement to an increased disability rating for service-connected residuals of a right foot crush injury, fractures of first metatarsal bone and third digit, including right foot pes planus, number two toe hammertoe, digit number one hallux valgus and osteoarthritis of digits one, two and three, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By this rating action, the RO denied service connection for low back and right ankle disabilities, to include as secondary to the service-connected residuals of a right foot injury.  The RO also denied service connection for a disability manifested by right leg atrophy, and continued a 10 percent disability rating to the service-connected residuals of a right foot injury.  The Veteran appealed this rating action to the Board. 

By a July 2012 rating action, the RO assigned a 20 percent disability rating to the Veteran's service-connected right foot disability.  Because the increase in the evaluation of the Veteran's right foot disability to 20 percent does not represent the 

maximum rating available for this disability, his increased evaluation claim remains in appellate status.  As such, the Board has framed the increased evaluation issue on appeal as that reflected on the title page. 

In April 2014, the Veteran testified before the undersigned at the St. Paul, Minnesota RO in support of his appeal.  A copy of the Veteran's hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  During the hearing, the Veteran's representative indicated that the Veteran's right leg atrophy was attributed to his "right foot condition."  In view of this statement, the Board has re-characterized the Veteran's claim for a disability manifested by right leg atrophy to include the raised secondary theory of service connection as reflected on the title page.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability manifested by the right leg being shorter than the left leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See April 2013 Hearing Transcript (T.) at page (pg.)13)).  Therefore, the Board does not have jurisdiction over it and it is  referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that the Veteran's right ankle and low back disabilities had their onset during a period of active military service, that arthritis manifested to a compensable degree within a year of service discharge in February 1946 or that right ankle and low back 

disabilities are etiologically related thereto, nor have they been shown to have been caused or aggravated by the service-connected residuals of a right foot injury. 

2.  The preponderance of the evidence of record does not show that the Veteran currently has a chronic disability manifested by right leg atrophy that is etiologically related to his period of active military service or to have been caused or aggravated by the service-connected residuals of a right foot injury. 

3.  Throughout the appeal period, the service-connected residuals of a right foot injury have been manifested by complaints of pain with standing and stair ascension and objective evidence of moderately severe pes planus with marked pronation but without any evidence of extreme tenderness of the plantar surfaces of the feet, marked inward displacement of the feet and severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in service, right ankle arthritis may not be presumed to have been incurred in service, and a right ankle disability is not causally related to or aggravated by the service-connected residuals of a right foot injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A low back disability was not incurred in service, low back arthritis may not be presumed to have been incurred in service, and a low back disability is not causally related to or aggravated by the service-connected residuals of a right foot injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


3.  Right leg atrophy was not incurred in or aggravated by active military service and is not causally related to or aggravated by the service-connected residuals of a right foot injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Throughout the appeal period, the criteria for a disability rating in excess of 20 percent for residuals of a right foot crush injury, fractures of first metatarsal bone and third digit, including right foot pes planus, number two toe hammertoe, digit number one hallux valgus and osteoarthritis of digits one, two and three, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4 .7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an 

effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been more than satisfied.  The Veteran was notified via March 2012 pre-adjudication letters of the criteria necessary for establishing service connection on direct and secondary incurrence bases, as well as an increased rating for his service-connected residuals of a right foot injury, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded for the right ankle and low back disabilities and disability manifested by right leg atrophy and an effective date if an increased rating for his service-connected residuals of a right foot injury is awarded.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra.  The RO obtained his service treatment and VA treatment and examination records, to include those dated through January 2013 that have been uploaded to the Veteran's Virtual VA electronic claims file.  In addition, the Veteran's written statements and testimony before the undersigned have also been incorporated into the record.  Thus, in view of the foregoing, the Board finds that no outstanding evidence has been identified that has not otherwise been obtained and associated with the Veteran's physical claims files and electronic Virtual VA electronic claims file. 

In addition, in May 2012, VA examined the Veteran to determine the etiology of his right ankle and low back disabilities, to include their relationship, if any, to his service-connected residuals of a right foot injury.  A copy of the May 2012 VA back and ankle examination reports has been associated with the Veteran's claims file.  The Board finds that the May 2012 VA examination reports are more than adequate, they are predicated on a full understanding of the Veteran's medical 

history, consideration of the Veteran's lay assertions, review of the record, physical examination, and provided a sufficient evidentiary basis for the claims for service connection for a right ankle and low back disabilities, to include on a secondary basis to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for right ankle and low back disabilities, to include on a secondary basis, has been met.

The Veteran was not afforded a VA examination in conjunction with his claim for service connection or disability manifested by right leg atrophy, to include on a secondary basis.  The Board finds that a VA examination is not necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also, the United States Court of Appeals for the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  In this case, there is no clinical evidence of current disability manifested by right leg atrophy.  As such, it would be impossible for a VA examiner to render an opinion that is not speculative.  Thus, the Board finds that a VA examination is not necessary in order to adjudicate the claim for 

service connection for a disability manifested by right leg atrophy, to include on a secondary basis. 

Regarding the Veteran's service-connected residuals of a right foot injury, VA examined the Veteran in March 2012 and April 2013 to determine its current severity.  Copies of these VA examination reports are contained in the claims file.  The March 2012 and April 2013 VA examiners conducted pertinent physical examinations of the Veteran's right foot.  All questions necessary to render the determinations made herein were answered by the above-cited VA examiners.  These examination reports are accordingly collectively adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  It follows that obtaining a new examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

Finally, some discussion of the Veteran's hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  The issues on appeal (service connection and increased rating) were identified at the Board hearing.  Information was also elicited from the Veteran concerning the onset of his right ankle and low back symptoms, when he was initially diagnosed, as well as the manner they were felt to be related to his service-connected right foot injury.  The Veteran also provided testimony as to why he felt he currently had right leg atrophy, as well as symptoms associated with his service-connected right foot injury.  The Veteran did not reference any outstanding evidence, such as outstanding VA or private treatment records, that might service to substantiate his claims. 

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the service-connected connection and increased rating claims on appeal that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A 

II. Merits Analysis
A. Service Connection Claims

(i) Laws and Regulations

General criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  That an injury incurred in service alone is not 

enough.  There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)), such as arthritis.  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.  In this case, the tenets of 3.303(b) have been invoked with respect to the Veteran's claim for service connection for right ankle and low back disabilities, to include as secondary to the service-connected residuals of right foot injury.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary Service Connection Criteria

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310 , VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and 

the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a)  (2013). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

(ii) Analysis 

Right Ankle and Low Back Disabilities

The Veteran seeks service connection for right ankle and low back disabilities as secondary to his service-connected residuals of a right foot injury.  The Veteran maintains that his currently diagnosed right ankle and low back disabilities are secondary to gait changes caused by his service-connected right foot injury.  (T. at pg. 9).
When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran currently has right ankle and low back disabilities, namely right ankle degenerative joint disease and lumbar degenerative disc disease, respectively.  (See May 2012 VA ankle and low back examination reports).  Thus, the crux of the Veteran's claims hinge on whether his currently diagnosed right ankle degenerative joint disease and lumbar degenerative disc disease have been caused or aggravated by his service-connected residuals of a right foot injury, as he has alleged, or are otherwise etiologically related to a period of military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below. 

The Veteran primarily contends that his right ankle and low back disabilities are caused by stress and gait changes due to his service-connected residuals of a right foot injury.  The Board finds that the preponderance of the evidence is against the claims for service connection for right ankle and low back disabilities as secondary to the service-connected residuals of a right foot injury because there is no evidence that the latter disability caused or permanently aggravated the Veteran's right ankle and low back disabilities.  There are VA opinions that are against the claim and are uncontroverted.  In May 2012, VA examiners examined the Veteran's right ankle and low back disabilities to determine if they were related to, or had been permanently aggravated by, the service-connected residuals of a right foot injury.  The VA examiners reviewed the Veteran's entire medical record and performed physical evaluations of the right ankle and low back disabilities prior to rendering their respective opinions.  

With respect to the Veteran's right ankle degenerative joint disease, the May 2012 VA examiner opined that it was less likely as not caused by or permanently aggravated by his service-connected residuals of a right foot injury.  The VA examiner's rationale was that there were not enough significant abnormal gait changes noted during the examination (May 2012) to suggest any acceleration of degenerative changes of the right ankle or any permanent aggravation over time [from the service-connected right foot disability.]  The VA examiner noted that while a December 1943 service treatment report showed that the Veteran had sustained a simple fracture of the first and third digits of the right foot after a 55-gallon drum fell onto it, there was no report of any injury to the right ankle coincident to this accident.  In addition, the May 2012 VA examiner noted that the Veteran's service separation examination was negative for any problems with the right ankle and there was no documented evidence of any ongoing right ankle or foot problem after military service.  The VA examiner concluded that it was as least as likely as not that the Veteran's 35-years of employment in the beauty salon business, wherein he spent a majority of time on his feet, had caused part of the normal wear and progressive changes in the right ankle over time.  

Regarding the Veteran's lumbar degenerative disc disease, the May 2012 VA spine examiner opined that it was not caused or aggravated by the Veteran's service-connected right foot fracture.  The VA examiner's rationale was that there was not enough significant abnormal gait [changes] noted during the examination to have caused any significant stress on the low back [from the service-connected right foot injury] that would have contributed toward the acceleration of the Veteran's degenerative spine disease or permanently aggravated his current low back condition.  The VA examiner found it significant that there was an absence of medical documentation to suggest any ongoing low back problems with the first "510" years after military service.  The VA examiner also noted that the Veteran had provided a history of having been involved in an August 2011 motor vehicle accident and hurting his back.  (See May 2012 VA ankle and spine examination reports).  

The Board accords great probative weight to the VA examiners' opinions since they are based on an accurate factual premise, and offer clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The VA examiners' opinions are also consistent with the other medical evidence of record, namely VA treatment reports reflecting that the Veteran had complained, in part, of low back pain after he was involved in two post-service motor vehicle accidents in October 2009 and August 2011.  VA treatment reports, dated in October 2009 and uploaded to the Veteran's Virtual VA electronic claims file, reflect that the Veteran was diagnosed as having back pain, muscular ache secondary to a motor vehicle accident.  The VA opinions are against the claims and are uncontroverted.

The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced right ankle and low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) . 

Regarding the claims for secondary service connection, medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin, 11 Vet. App. at 512; Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  The Board finds medical evidence is needed to establish secondary service connection in the instant case, since the Veteran's right ankle degenerative joint disease and lumbar degenerative disc disease are not the type of conditions that are readily amenable to mere lay probative comment regarding their etiology, given their inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to attribute his right ankle and low back symptoms to his service-connected residuals for a right foot injury, either for the notion that they are causally related to or have been aggravated by this disability.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds his lay statements regarding secondary service connection for his current right ankle and low back disabilities are not competent.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his secondary service connection claims, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board now turns to whether service connection for right ankle degenerative joint disease and lumbar degenerative disc disease on a direct-incurrence basis are warranted, but finds the claims lacking in this respect as well.

There is no objective indication of any chronic right ankle and low back disability in service.  While a December 1943 report reflects that the Veteran sustained simple fractures to the first metatarsal, third digit, of the right foot after a drum fell onto it, there is no evidence of any injury to the right ankle or low back coincident to this incident.  A February 1946 service separation examination report reflects that the Veteran's spine and extremities were found to have been "normal."  

The record also fails to show by objective evaluation that he manifested any arthritis of the right ankle and low back to a degree of 10 percent within a year of service discharge in February 1946.  The first recorded diagnoses of any right ankle and low back arthritis were at the May 2012 VA examination.  In addition, no private or VA physician has related the Veteran's currently diagnosed right ankle and low back disabilities to an incident of military service.  On the contrary and as noted above, the evidence shows that the Veteran initially complained of low back pain after he was involved in post-service motor vehicle accidents in October 2009 and August 2011.  Regarding his right ankle disability, when seen in a VA treatment clinic in June 2011, the Veteran related that he had fractured it 40 years previously (1971).  (See June 2011 VA treatment report uploaded to the Veteran's Virtual VA electronic claims file).  

Since the Veteran has not proffered any lay statements in support of the notion of a theory of direct-service-incurrence (i.e., injury in service or chronic right ankle and low back problems since service), there is no need for the Board to further consider lay statements in that regard. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims and there is no doubt to be otherwise resolved.  As such, the claims are denied.


Disability manifested by right leg atrophy

The Veteran seeks service connection for right leg atrophy.  He maintains that his right leg atrophy is the result of limited muscle growth caused by his service-connected residuals of a right foot fracture.  (T. at pg. 13).

The threshold question to be answered is whether the Veteran currently has right leg atrophy.  If, but only if, that question can be answered in the affirmative, would it be necessary to explore the question of whether it is etiologically linked to his period of active military service.  The Board finds that the preponderance of the evidence of record is against the claim for service connection for right leg atrophy because it does not show that he currently has this disability.  VA treatment and examination reports, dated from 2007 to 2013, do not include any clinical findings of a disability manifested by right leg atrophy.  There is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a disability manifested by right leg atrophy nor is there evidence of the existence of this disability at any time since VA received the Veteran's claim for original compensation for the claimed disability in February 2012.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Clearly the competent medical evidence of record is negative for chronic disability manifested by right leg atrophy.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has this disability, and that service connection for a chronic disability manifested by right leg atrophy must be denied on that basis.

The only evidence linking the claimed disability of right leg atrophy to his military service is the Veteran's own testimony that he provided before the undersigned. While the Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995). Essentially it is beyond the Veteran's competency to diagnose himself with a chronic disability manifested by right leg atrophy or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a disability manifested by right leg atrophy, this doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Increased Rating Claim-Right Foot

The Veteran seeks a disability rating in excess of 20 percent for his service-connected residuals of a right foot crush injury, fractures of first metatarsal bone and third digit, including right foot pes planus, number two toe hammertoe, digit number one hallux valgus and osteoarthritis of digits one, two and three. 

General Rating Criteria

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim, such as here, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   

Orthopedic Criteria

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The RO has assigned the service-connected residuals of a right foot injury a 20 percent rating under Diagnostic Codes 5276 and 5284.  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Under that code, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Under that code, moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such as moderate, moderately severe, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  

Analysis

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 20 percent for the service-connected right foot disability.  In order to meet the criteria for a 30 percent disability rating under Diagnostic Code 5276 and 5284, the evidence would need to show that the Veteran had pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and (italics added for emphasis) severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances and severe residuals of a foot injury, respectively.  This has not been demonstrated.  While the Veteran demonstrated marked pronation of the right foot at an April 2013 VA examination, this report, as well as a March 2012 VA examination report, is devoid of any evidence of extreme tenderness of the plantar surfaces of the feet, marked inward displacement of the feet and severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances.  The April 2013 VA examiner described the Veteran's pes planus as moderately severe.  (See March 2012 and April 2013 VA examination reports).  Overall, the Board finds that the above-cited right foot pathology does not meet the criteria for a higher 30 percent rating under Diagnostic Code 5276 or 5284.

The Board finds no basis to alternately consider the criteria of Diagnostic Code 5278 (acquired claw foot or pes cavus), or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones), as neither disorder has been diagnosed or shown.

The Board emphasizes that when evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to pain.  See DeLuca.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  During the April 2013 VA examination, the Veteran related that he had increased pain in his right foot with standing and ascending stairs.  He related that after he had walked 100 yards from the parking lot to the April 2013 VA examination, he had significant right foot pain.  (See April 2013 VA examination report, at pg. 4).  The Board finds that the Veteran is competent to describe his foot pain and the functional effects of his right foot pain, and finds, further, that he is credible in his reports.  The Veteran's lay statements have been considered by the Board in rating his bilateral foot disability. However, the Board notes that pain with use has already been considered in assigning the Veteran's 20 percent evaluation under Diagnostic Codes 5276 and 5284; thus, a higher rating is not warranted under the precepts of DeLuca.  See 38 C.F.R. §§ 4.40,4.45; DeLuca at 206-7. 

Hart Considerations

The Veteran's right foot symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2012 and 2013.  As such, staged ratings are not warranted for the service-connected residuals of a right foot injury.  See Hart, supra.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above. The Veteran's right foot disability was compared with the applicable rating criteria and case law, as discussed in the preceding analysis.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the above-cited disability include exceptional factors. Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his right foot disability.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU Consideration

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to his service-connected right foot disability. In the present case, the Board finds no such question is raised. Here, the Veteran reported during the April 2013 VA examination that he had retired from his previous employment as a cashier because of his age, not his service-reconnected right foot disability.  (See April 2013 VA pes planus examination report).  Overall, the Veteran has not expressly raised a TDIU claim, and the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Service connection for a right ankle disability, to include as secondary to the service-connected residuals of a right foot injury, is denied. 

Service connection for a low back disability, to include as secondary to the service-connected residuals of a right foot injury, is denied.

Service connection for a disability manifested by right leg atrophy, to include as secondary to service-connected residuals of a right foot injury, is denied.

An increased disability rating in excess of 20 percent for service-connected residuals of a right foot crush injury, fractures of first metatarsal bone and third digit, including right foot pes planus, number two toe hammertoe, digit number one hallux valgus and osteoarthritis of digits one, two and three, is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


